Case 1:19-cr-00233-APM Document5 Filed 07/09/19 Page 1 of 3

—

UNITED STATES DISTRICT COURT | — ae
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA
v.
MAURICIO MAZABEL-SOTO,
ALDEMAR SOTO-CHARRY, and
ALFREDO MOLINA-CUTIVA,
Defendants.
GOVERNMENT’S MOTION TO SEAL INDICTMENT
AND TO DELAY ENTRY ON THE PUBLIC DOCKET
OF THE FILING OF THIS MOTION TO SEAL AND RELATED MATTERS |

The United States of America, by and through its attorney, the United States Attorney for
the District of Columbia, and her assistants, Kevin L. Rosenberg and Lauren Goddard, respectfully
move this Court to place under seal the Indictment, this Motion to Seal, and the attached Order
granting the motion to seal, and to delay entry on the public docket of the filing of this Motion to
Seal and Order of the Court. In support of this motion, the government submits as follows:

(1) On July 9, 2019, a grand jury for the District of Columbia returned an indictment,
charging defendants Mauricio Mazabel-Soto, Aldemar Soto-Charry, and Alfredo Molina-Cutiva
with Conspiracy to distribute five kilograms of cocaine for importation into the United States, in
violation of Title 21, United States Code, Section 960(b)(1)(B)(ii).

| (2) This Indictment is part of a long-term international drug trafficking investigation,
the nature of which has not been made public.

(3) Public disclosure of the existence of the District Court Indictment in at this time
might alert the defendants and other targets that they are under investigation. This investigation

involves the use of multiple confidential human sources operating in a covert manner in the country

of Colombia. The defendants are members of a large, sophisticated, and historically violent drug
Case 1:19-cr-00233-APM Document5 Filed 07/09/19 Page 2 of 3

trafficking network operating out of Colombia. This network has business dealings with various
Mexican drug trafficking cartels and other groups involved in the importation of drugs into the
United States. Placing the defendants’ Indictment on the public docket at this time could cause
these associates and fellow drug traffickers to destroy evidence, flee, cause harm to the confidential
human sources, or flee Colombia for third countries that have less favorable extradition treaties
with the United States, such as Venezuela. It may also cause the defendants to arm themselves to
evade arrest, which presents a danger to law enforcement and nearby civilians. These are
compelling reasons for the sealing of these documents.! Accordingly, the United States requests _
that this Court grant the accompanying proposed order, which is attached.

(4) | The Government also requests that while this Indictment is under seal, it be
permitted to transmit the Indictment and accompanying documents through international justice
channels to Colombia authorities for the purpose of executing provisional arrest warrants and

applying for extradition of the defendants.

 

! See, e.g., Washington Post v. Robinson, 935 F.2d 282, 289 n.10 (D.C. 1991) (noting
situations when compelling reasons exist for sealing documents filed with the Court and

postponing entry of filings on public docket).
2
Case 1:19-cr-00233-APM Document5 Filed 07/09/19 Page 3 of 3

WHEREFORE, for the foregoing reasons and for any other such reasons as may appear to
the Court, the government respectfully requests that the Court grant this motion and enter the
attached proposed order.

Respectfully submitted,

JESSIE K. LIU
United States peromey

   

By:

LAUREN GODDARD

Illinois Bar 6305533

US. Attorney’s Office

555 4th Street, N.W., 4th Floor
Washington, D.C. 20530

Telephone No. (202) 252-7833 (Rosenberg)
Telephone No. (202) 252-7822 (Goddard)
Email: Kevin.Rosenberg@usdoj.gov
Email: Lauren.Goddard@usdoj.gov
